Order entered July 26, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00132-CV

     IN THE INTEREST OF C.D.G., A.D.G. AND L.M.G., CHILDREN

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-55585-2013

                                      ORDER

      Before the Court is appellant’s July 22, 2021motion requesting a third thirty-

day extension of time to file her brief on the merits. We GRANT the motion only

to the extent that we extend the time to August 16, 2021. We strongly caution

appellant that further extension requests will be disfavored.


                                              /s/   CRAIG SMITH
                                                    JUSTICE